Judgment, Supreme Court, New York County (Kibbie F. Payne, J.), entered March 25, 2003, after a jury trial, awarding *5plaintiff the principal sum of $201,823 in damages, unanimously modified, on the law and the facts, to the extent of remanding for a new trial on the issue of pain and suffering, unless defendant stipulates to increase the awards for past pain and suffering from $14,000 to $45,000 and for future pain and suffering from $22,900 to $70,000, and to entry of an amended judgment in accordance therewith, and otherwise affirmed, without costs.
Plaintiff fell off a ladder and required two knee surgeries, as well as physical therapy and pain medication. The awards for past and future pain and suffering deviate materially from what is reasonable compensation under the circumstances (see Cohen v Hallmark Cards, 45 NY2d 493 [1978]). On the other hand, we reject plaintiffs contention that the awards for past and future lost earnings are inadequate. Concur—Buckley, P.J., Tom, Mazzarelli, Sullivan and Ellerin, JJ.